                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 CHARLES GRAHAM, ET AL.,                          )
                                                  )
        Plaintiffs,                               )
                                                  )
 v.                                               )   NO. 3:16-cv-1954
                                                  )   CHIEF JUDGE CRENSHAW
 RUSSELL L. DAVIS, ET AL.,                        )
                                                  )
        Defendants.                               )

                                            ORDER

       On October 22, 2018, Magistrate Judge Brown issued a Report and Recommendation (Doc.

No. 131) in which he recommended that the Court grant in very limited part Plaintiffs’ Motion to

Strike the Declaration of Dr. Kenneth L. Williams. (Doc. No. 115). This non-dipositive ruling was

issued in the form of a Report and Recommendation, not an order, for the sole reason that the

Court inadvertently directed the Magistrate Judge to do so in a referral order. However, rulings on

non-dispositive matters such as this are fully and normally within the purview of the Magistrate

Judge. Accordingly, the Court – as have the parties – interprets the Magistrate Judge’s Report and

Recommendation as an Order granting Plaintiff’s Motion to Strike (Doc. No. 115) in part. The

Clerk is therefore directed to terminate the Motion to Strike. The Court will consider Defendant’s

two Motions to Review the Magistrate Judge’s decision, in conjunction with the pending Motion

for Summary Judgment.

       IT IS SO ORDERED.



                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:16-cv-01954 Document 175 Filed 03/05/19 Page 1 of 1 PageID #: 1962
